Citation Nr: 1234470	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  09-08 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as due to status post right knee injury with reconstruction of anterior ligament with minimal degenerative changes.

2.  Entitlement to service connection for a bilateral hip disability, to include as due to status post right knee injury with reconstruction of anterior ligament with minimal degenerative changes.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and J.R.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active duty service from December 1975 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Portland, Oregon. 

The Veteran testified at a March 2011 Travel Board hearing.  A transcript is of record.

In October 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA examination.  The action specified in the October 2011 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's low back disability did not have onset in service and was not caused or permanently aggravated by the Veteran's active military service, to include her service connected status post right knee injury with reconstruction of anterior ligament with minimal degenerative changes.

2.  The Veteran's bilateral hip disability did not have onset in service and was not caused or permanently aggravated by the Veteran's active military service, to include her service connected status post right knee injury with reconstruction of anterior ligament with minimal degenerative changes.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a low back disability, to include as secondary to status post right knee injury with reconstruction of anterior ligament with minimal degenerative changes, have not been met.  38 U.S.C.A. §§ 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).  

2.  The criteria for entitlement to service connection for a bilateral hip disability, to include as secondary to status post right knee injury with reconstruction of anterior ligament with minimal degenerative changes, have not been met.  38 U.S.C.A. §§ 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.   

The Veteran is seeking entitlement to service connection for low back and bilateral hip disabilities.  She asserts that she injured her back and hips due to the instability of her right knee and subsequent falls due to her right knee.

At her March 2011 hearing, the Veteran reported low back problems beginning in 1977 or 1978 because she was falling down frequently because of her right knee problems.  She attributed her hip condition to stress placed on her hips because of her right knee problems.  A witness at the hearing, J.R., a former naval corpsman, opined that the Veteran's hip and back conditions were related to her right knee instability and subsequent falls.  

The Veteran's service treatment records are negative for any complaints of or treatment for a low back injury or condition.  The only in service complaint related to the Veteran's hips is a May 1976 treatment note documenting a complaint of knee pain radiating into the hip bone.  Chronological Record of Medical Care (May 31, 1976).  At her separation examination in June 1976, no disability of the hips or back is noted.  Report of Medical Examination (June 24, 1976).  On a Report of Medical History completed at the same time, the only symptom the Veteran complained of was a "trick" or locked knee.  Report of Medical History (June 25, 1976).  She denied recurrent back pain; bone, joint, or other deformity; or arthritis, rheumatism, or bursitis.  Id.

Post-service, the Veteran was referred to Springfield Physical Therapy in September 1986 after a fall at her place of employment resulted in severe lumbo-sacral and cervical spinal strain.  Records from Springfield Physical Therapy attribute the fall to the Veteran slipping on a wet surface.  Plan of Care (September 24, 1986)

Records from R.H, D.C. show that in September and February 1987, the Veteran complained of low back pain.  

In March 1989, the Veteran received surgery to repair her right anterior cruciate ligament.  Discharge Summary from McKenzie Willamette Hospital.  A March 1989 letter from Dr. W.W. to Dr. D.B. notes that over the past year, the Veteran has experienced increasing instability of her right knee due to an in service injury with frequent falls during daily activities.  Letter from Dr. W.W. (March 14, 1989).  

Following her surgery, a November 1989 treatment record from Dr. W.W. notes complaints of right hip pain.  Progress Notes (November 1, 1989).  

Also of record are treatment notes from Dr. S.S. of Depoe Bay Chiropractic from 1993 through 2011.  While these records show complaints of and treatment for low back and bilateral hip pain, these conditions are never associated with the Veteran's service, including her service connected right knee disability.  Further, while these notes report on multiple occasions that the Veteran has fallen, these falls are never attributed to instability of the Veteran's right knee.  See Patient Progress and Treatment Records (January 28, 1993 to September 29, 2011).  

VA outpatient treatment records from March 2001 through the present are also of record and document complaints of low back and hip pain, but offer no explanation for the cause of these disabilities.  

In May 2008, the Veteran was afforded a VA examination of her low back and hips.  At that time, the Veteran described a history of falls when her knee gave out.  She reported that even after her March 1989 ACL reconstruction, she still has episodes of instability and estimated that she falls half a dozen times per year.  She complained of bilateral hip pain, right greater than left, as well as low back pain, which she attributed to compensating for her right knee and her multiple falls.  She did not attribute her disabilities to any particular fall or injury.  

She was diagnosed with bilateral greater trochanter bursitis and chronic lumbar spine strain with possible degenerative disc disease.  The examiner concluded that it is less likely than not that the Veteran's hip and low back disability are caused by or related to her active service, including her service connected right knee disability.  The examiner noted that the Veteran's hip disability is bilateral and would not be consistent with a compensatory mechanism and that the Veteran did not have a specific trauma to her back after any of her falls.  However, the examiner failed to discuss aggravation.

In October 2011, the Veteran was afforded another VA examination.  The Veteran complained of low back pain of approximately thirty years duration, which has worsened in the last three years.  She reported that in 1986, her right knee gave out and she fell and twisted her back.  She also described hip pain of two years duration, which she attributed to strain due to knee problems rather than any specific injury.  

The Veteran was diagnosed with lumbar spine strain, degenerative disc disease of the lumbar spine, and right hip tendonitis.  The examiner opined that it was less likely than not that the Veteran's hip and low back disabilities were caused or aggravated by the Veteran's service connected right knee disability.  The examiner offered the following rationale:

The cause of the right knee instability was repaired in 1989, resulting in a stable knee, which would not be expected to continue to cause her to fall.  The subsequent notes do not describe falls as being related to the right knee giving out.  The chiropractor notes 1993-2008 do not describe back/right hip problems as being related to right knee or to falls caused by the right knee.  They mention onset after the work related incident in 1986 described as slipping on a ramp, but without any indication of that event being caused by the right knee.  There is no marked gait abnormality from the right knee, to account for a secondary right hip or lumbar spine condition.  

Based on all the above evidence, the Board finds that entitlement to service connection for low back and hip disabilities is not warranted.

While the Veteran has attributed her low back and hip disabilities to her service connected right knee disability, the VA examiners who have examined the Veteran and reviewed the evidence of record found no evidence that the Veteran's right knee disability caused an altered gait that would cause a compensatory injury in other joints or any objective evidence that the Veteran's falls could be attributed her right knee disability.  The cause of the Veteran's right knee instability was repaired in a March 1989 surgery and none of the Veteran's treatment providers has attributed any of the falls she has had since then or her back and hip disabilities to her right knee disability.  The Board finds the opinions of the two VA examiners to provide highly probative evidence against the Veteran's claim.  

The Board also finds it significant that although Dr. S.S. has treated the Veteran for nearly two decades, he has never attributed her falls or her hip and low back disabilities to her right knee disability.  If her treatment provider believed her right knee disability was contributing to her other medical conditions, the Board would expect this to be noted in the Veteran's treatment notes.  

The Board has considered that J.R. opined that the Veteran's claimed disabilities are caused by her service connected right knee disability.  As J.R. is a formal naval corpsman and received medical training, his opinion must be considered a medical opinion.  

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board finds the opinions of the two VA examiners, especially the October 2011 VA examiner, to be significantly more probative than J.R.'s opinion.  The October 2011 VA examiner is a medical doctor and thus has significantly more training and knowledge than J.R..  Additionally, both VA examiners are currently practicing medicine, while J.R. is retired.  Thus, the Board would expect the VA examiners to be more familiar with the most current medical knowledge and best practices in their field.  Finally, the opinions of the VA examiners, particularly the October 2011 VA examiner, are far more thorough than that of J.R. and they cite to facts and evidence of record.  In fact, there is no indication that J.R. has ever physically examined the Veteran, and his statement that she has an unstable knee (implying such still remains since the surgery) is not supported by the evidence of record.

The Board has considered the Veteran's lay testimony that she often falls (which she attributes to her right knee disability) and acknowledges that the Veteran appears sincerely convinced that there is a relationship between her current low back and hip disabilities and her service connected right knee disability.  However, she has not demonstrated that she has any knowledge or training in determining the etiology of such conditions.  In other words, she is a layperson, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has low back and hip disabilities due to her service connected right knee disability is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of her current disabilities is not competent evidence and is entitled to low probative weight.

For all the above reasons, entitlement to service connection for a low back disability and a bilateral hip disability, to include as secondary to status post right knee injury with reconstruction of anterior ligament with minimal degenerative changes is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in June 2008.  This letter informed the Veteran of what evidence was required to substantiate her claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran submitted private medical records and was provided an opportunity to set forth her contentions during the March 2011 Travel Board hearing before the undersigned Veterans Law Judge.  The appellant was afforded a VA medical examination in May 2008 and October 2011.  The October 2011 examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




[Continued on Next Page]
ORDER

The appeal is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


